

Exhibit 10.51


FEDERAL-MOGUL LLC
2018 LONG-TERM INCENTIVE PLAN MOTORPARTS SEGMENT
LTIP AWARD AGREEMENT
For the Period January 1, 2018 – December 31, 2020


THIS LTIP AWARD AGREEMENT (the “Agreement”) is made by and between Federal-Mogul
LLC (Motorparts segment), a Delaware corporation (the “Company”), and [●], an
officer or employee of the Company or a subsidiary of the Company (the
“Participant”) effective as of January 1, 2018.


In consideration of the mutual covenants herein contained and other good and
valuable consideration, receipt of which is hereby acknowledged, the Company and
the Participant hereby agree as follows:


1.GRANT. The Company hereby grants to the Participant identified above a “Bonus
Award” (sometimes referred to herein as the “Award”) (calculated in the manner
set forth herein and the Plan) subject to the terms and conditions set forth
herein and the Plan (defined below) (the "Terms"). No Bonus Award will be paid
or payable hereunder unless the Participant earns the Bonus Award pursuant to
Sections 6 and/or 7 hereof and Section V of the Federal-Mogul LLC (Motorparts
segment) 2018 Long-Term Performance Plan dated as of January 1, 2018 (the
“Plan”). This Bonus Award is granted pursuant to and is subject to the terms and
conditions of the Plan. A copy of the Plan is attached as an exhibit hereto and
the terms and conditions thereof are incorporated herein by this reference and
are expressly made part of this Agreement. All terms used herein and defined in
the Plan shall, unless otherwise defined herein, have the same meaning set forth
in the Plan. The Bonus Award granted hereby is non-transferable except as
otherwise permitted under the Plan.


2.PERFORMANCE PERIOD. The Performance Period for this Award shall be the three-
year period commencing on January 1, 2018 and ending on December 31, 2020.


3.VESTING. The Performance-based portions of the Award shall be earned in
accordance with Sections 6 and/or 7 hereof, subject to the Participant’s
continuous employment throughout the Performance Period.


4.PERFORMANCE MEASURE. The performance measure for the Performance Period shall
have three elements: Operational EBITDA (as defined below) for the Performance
Period; ROWA (as defined below) for the Performance Period and Net Sales for the
Performance Period (as defined below). All three of the elements will have a
stand-alone 2018 measure and a three-year cumulative 2018 to 2020 measure. The
payout of the stand-alone 2018 measure and three-year cumulative 2018 to 2020
measure are independent.

“Operational EBITDA1” is defined as disclosed in the Company’s public filings or
audited financial statements in a manner consistent with past practices. For
2018, EBITDA will be adjusted for foreign currency exchange rates versus the
Budget exchange rates. For the cumulative EBITDA (2018-2020), adjustments for
foreign currency exchange rates will not apply
    
1 Operational EBITDA equals “CF EBITDA” in the company’s Onestream corporate
reporting system.


Net Sales2 are defined as third party sales as disclosed in the Company’s public
filings or audited financial statements in a manner consistent with past
practices. Net Sales will be adjusted for sales from acquisitions and/or
divestitures and do not include Motorparts sales to Federal-Mogul Powertrain.
For 2018, Net Sales will be adjusted for foreign currency exchange rates versus
the Budget exchange rates. For the cumulative Net Sales (2018-2020), adjustments
for foreign currency exchange rates will not apply.


2 Net Sales equals value identified in account “6000” in the company’s Onestream
corporate reporting system.


“ROWA” shall be expressed as a percentage and will be equal to Operational
Earnings before interest, taxes and intangible amortization, divided by monthly
average “Working Assets.” “Working Assets” is equal to accounts receivable plus
inventory, less accounts payable, plus PP&E (plant, property and equipment),
capitalized software, plus investment in non-consolidated joint ventures.    The
ROWA calculation will assume factoring levels remain consistent with 2018 budget
levels.


Notwithstanding anything herein to the contrary, for purposes of calculating
Operational EBITDA, ROWA and Net Sales, the Compensation Committee may, in its
sole and absolute discretion, adjust the calculation of Operational EBITDA, ROWA
and Net Sales, or their respective targets, based on approved capital expansion
plans, acquisitions, changes in foreign currency exchange rates and other
changes in Company business for events or actions during the course of the
Performance Period that vary from business plan assumptions or that are unusual,
infrequent and/or non-recurring (including but not limited to goodwill
impairments or legacy costs). For purposes of clarification, the Operational
EBITDA performance target set forth in Section 6 is based on the Company’s
current business plan.




Performance Metrics: Two Elements (see Appendix A):
Element One: Stand-alone 2018 period with specific KPI’s:
•
50% Operational EBITDA

•
25% ROWA

•
25% Net Sales



Element Two: Three-year (2018-2020) cumulative performance period
•
50% Operational EBITDA

•
25% ROWA

•
25% Net Sales





5.TIMING AND FORM OF PAYOUT. As soon as practicable after the close of the
Performance Period, the Chief Financial Officer shall calculate the financial
performance and the proposed payout under the Plan based on the achievement of
the financial Performance Measure. The proposed payout shall be presented to the
Compensation Committee for its review and approval. Once approved, payment of
the Award shall be made within 30 days after such approval but not later than
June 30th of the calendar year following the end of the Performance Period. All
Award payments shall be reduced by amounts required to be withheld for taxes at
the time payments are made.


6.DEATH OR SEPARATION FROM SERVICE DUE TO (i) TERMINATION BY THE COMPANY WITHOUT
CAUSE, OR (ii) TERMINATION BY THE COMPANY DUE TO PARTICIPANT’S DISABILITY. In
the event of the Participant’s death, or separation from service due to (i)
termination by the Company for any reason other than Cause, or (ii) termination
by the Company due to the Participant’s Disability, each, a “Qualifying Event”,
in each case on or after January 1, 2020 and prior to the end of the Performance
Period, the Compensation Committee may, in its sole and absolute discretion,
take action to cause the Participant (or in the case of the Participant's death,
the Participant's beneficiary) to be entitled to receive an Award payout equal
to the Bonus Award (calculated in accordance with Sections 6 and/or 7 hereof) as
if he or she had remained employed until the last day of the Performance Period,
multiplied by a fraction, the numerator of which shall be the number of full
calendar months during the period of January 1, 2018 through the date the
Participant's employment terminated due to a Qualifying Event and the
denominator of which shall be thirty-six (36), the total number of months in the
Performance Period. The payment of any such amount shall be made according to
same terms set forth in Section 8 above. As used herein, “Disability” shall have
the meaning given to such term in Section 409A(a)(2)(C) of the Code.


7.SEPARATION FROM SERVICE FOR ANY REASON. Bonus Awards are not considered earned
until they are approved by the Compensation Committee and are actually paid by
the Company. Except as may be provided in Section 9 or Section 11, the
Participant must be an employee of the Company and/or an Affiliate continuously
from the date of this Award until the Bonus Award is paid. Consequently, if the
Participant’s employment with the Company is voluntarily or involuntarily
terminated prior to the Bonus Award payment date, he or she will be ineligible
for payment of the Bonus Award, except as otherwise may be provided by the
Compensation Committee or pursuant to Section 9, in which case any such Bonus
Award to the Participant shall be paid at the time Bonus Awards are paid to
active employees pursuant to Section 8 above or pursuant to Section 11.


8.PAYMENT UPON A CHANGE IN CONTROL. Notwithstanding anything to the contrary in
this Agreement, upon the occurrence of a Change in Control during the
Performance Period, the Compensation Committee may, but shall have no obligation
to, take such action to provide for the payment of a pro-rated Bonus Award to
the Participant with respect to such Performance Period or require the Company
or its successor to assume or continue to be bound by this Agreement, in each
case, under such terms and conditions as may be established by the Compensation
Committee in its sole and absolute discretion.


9.NO LIMITATION ON RIGHTS OF THE COMPANY. The grant of this Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification, or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.


10.CANCELLATION, RESCISSION, AND CLAWBACK OF AWARDS. In the event of a
restatement of the Company’s consolidated financial statements that would reduce
the amount of any previously awarded Bonus Award, the related outstanding Awards
will be cancelled or reduced accordingly. For Bonus Awards that have been paid,
the Participant shall be obligated and required to pay over to the Company an
amount equal to any gain realized as a result of the exercise, distribution or
settlement (whether at the time of exercise, distribution or settlement or
thereafter) of such Bonus Awards.


Additionally, the Compensation Committee may at any time, in its sole and
absolute discretion, cancel, declare forfeited, rescind, or require the return
of any outstanding Award (or a portion thereof) upon the Compensation Committee
determining, at any time (whether before or after the grant date of the Award),
that the Participant has engaged in misconduct (including by omission) or that
an event or condition has occurred, which, in each case, would have given the
Company the right to terminate the Participant’s employment for Cause. In
addition, at any time following the payment of an Award, the Compensation
Committee may, in its sole and absolute discretion, rescind any such payment and
require the repayment of an Award (or a portion thereof) upon the Compensation
Committee determining, at any time (whether before or after the payment of the
Award), that the Participant has engaged in misconduct (including by omission)
or that an event or condition has occurred, which, in each case, would have
given the Company the right to terminate the Participant’s employment for Cause.


The Compensation Committee’s determination that the Participant has engaged in
misconduct (including by omission), or that an event or condition has occurred,
which, in each case, would have given the Company the right to terminate the
Participant’s employment for Cause, and its decision to require rescission of an
Award’s payment, shall be conclusive, binding, and final on all parties. The
Compensation Committee’s determination that the Participant has violated the
terms of the Plan or the Award and the Compensation Committee’s decision to
cancel, declare forfeited, or rescind an Award or to require rescission of an
Award’s payment shall be conclusive, binding, and final on all parties.


In connection with any cancellation, forfeiture or rescission contemplated by
this Section 13 or the Plan, the terms of repayment by the applicable
Participant shall be determined in the Compensation Committee’s sole and
absolute discretion, which may include, among other terms, the repayment being
required to be made (i) in one or more installments or payroll deductions or
deducted from future bonus payments or (ii) immediately in a lump sum in the
event that such Participant incurs a termination of employment.


To the extent not prohibited under applicable law, the Company, in its sole and
absolute discretion, will have the right to set off (or cause to be set off) any
amounts otherwise due to the Participant from the Company in satisfaction of any
repayment obligation of such Participant hereunder, provided that such amounts
are exempt from, or set off in a manner intended to comply with the requirements
of, Section 409A of the Code.


11.NOTICE. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered by electronic mail or personally, or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given when so delivered (if sent by electronic mail or personal
delivery) or, if mailed, three days after the date of deposit in the United
States mail, in the case of the Company to the Chief Financial Officer and, in
the case of the Participant, to his or her address on file with the Company or,
in each case, to such other address as may be designated in a notice given in
accordance with this Section 14. Electronic mail notices to Participant shall be
sent to his or her e-mail address on file with the Company, and electronic mail
notices to the Company shall be sent to the Company’s Human Resources
Department.


12.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of laws principles thereof.


13.PARTICIPANT ACKNOWLEDGMENT. The Participant hereby acknowledges receipt of a
copy of the Plan, has read and understands the Plan, and agrees to be bound by
all terms and provisions contained therein.


14.DEFINITIONS. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Plan.


15.UNFUNDED STATUS. The Bonus Award constitutes an unfunded and unsecured
promise of the Company to deliver (or cause to be delivered) to the Participant,
subject to the terms and conditions of this Agreement and the Plan, payment in
respect of the Award as provided herein. By accepting this Bonus Award, the
Participant understands that this grant does not confer any legal or equitable
right (other than those constituting the Bonus Award) against the Company or any
of its affiliates, directly or indirectly, or give rise to any cause of action
at law or in equity against the Company or any of its affiliates. The rights of
the Participant (or any person claiming through the Participant) under this
Agreement shall be solely those of an unsecured general creditor of the Company.


16.NO RIGHT TO CONTINUED EMPLOYMENT. Nothing in this Agreement shall be
interpreted or construed to confer upon the Participant any right with respect
to continuance of employment by the Company or one of its subsidiaries, nor
shall this Agreement interfere in any way with the right of the Company or one
of its subsidiaries to terminate the Participant’s employment therewith at any
time. In addition, the Bonus Award is provided solely as an incentive and shall
not constitute part of the Participant’s employment compensation package. The
Bonus Award shall not be considered part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, long-service awards, pension, or retirement benefits or similar
payments and does not create any acquired rights.


17.TAX WITHHOLDING. The Participant shall be liable for any and all federal,
state, provincial, local or foreign taxes, pension plan contributions,
employment insurance premiums, social insurance contributions, amounts payable
to a governmental and/or regulatory body in the Participant’s country and other
levies of any kind required by applicable laws to be deducted or withheld with
respect to the Bonus Award (collectively, the “Withholding Taxes”). The Company
and its subsidiaries shall have the right to deduct and withhold all required
Withholding Taxes from any payment or other consideration deliverable hereunder
to the Participant.


18.PLAN DOCUMENT CONTROLS. The rights herein granted are in all respects subject
to the provisions set forth in the Plan to the same extent and with the same
effect as if set forth fully herein. In the event that the terms of this
Agreement conflict with the terms of the Plan document, the Plan document shall
control.


19.COMPLIANCE WITH SECTION 409A. The intent of the parties is that payments and
benefits under this Agreement be exempt from, or comply with, Code Section 409A
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in accordance with such intent. In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on the Participant by Code Section 409A (or analogous state laws) or
any damages for failing to comply with Code Section 409A (or analogous state
laws).


If the Participant is a “specified employee” (as such term is defined for
purposes of Code Section 409A) at the time of his or her termination of
employment, no amount that is subject to Code Section 409A and that becomes
payable by reason of such termination of employment shall be paid to the
Participant before the earlier of (i) the date immediately following the
expiration of the six-month period measured from the date of the Participant’s
termination of employment, and (ii) the date of the Participant’s death. A
termination of employment shall be deemed to occur only if it is a “separation
from service” as defined in the Plan, and references in this Agreement to
“termination,” “termination of employment,” or like terms shall mean a
separation from service. This Section 22 shall not apply if the Participant is
not a U.S. taxpayer (by reason of being a U.S. citizen, U.S. resident or
otherwise).


20.DATA PROTECTION. By executing this Agreement, the Participant consents to the
holding and processing of personal information provided by the Participant to
the Company, any affiliate of the Company, trustee or third party service
provider, for all purposes relating to the performance of this Agreement. These
include, but are not limited to: (i) administering and maintaining Participant
records; (ii) providing information to the Company, its affiliates, trustees of
any employee benefit trust, registrars, brokers or third party administrators;
(iii) providing information to future purchasers or merger partners of the
Company or any of its affiliates, or the business in which the Participant
works; and (iv) to the extent not prohibited by applicable law, transferring
information about the Participant to any country or territory that may not
provide the same protection for the information as the Participant’s home
country.


21.CONFIDENTIALITY. By executing this Agreement, the Participant agrees and
acknowledges that at all times, and notwithstanding any payment or forfeiture of
this Award, he or she will hold in strict confidence and will not disclose the
terms of this Bonus Award and/or the Plan to any third party, except to
Participant’s spouse or significant other, legal counsel, financial or tax
advisor, or as otherwise required by law. In the event Participant discloses
such information to one or more of the foregoing individuals, such individual(s)
shall also be bound by the confidentiality obligations set forth herein.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his or her own behalf, as of the day and year first above written.




FEDERAL-MOGUL LLC (MOTORPARTS SEGMENT)


By: _______________________________________


Title:     






PARTICIPANT








Participant Signature




Date
 




